DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 AUGUST 2022 has been entered.

Response to Arguments
Applicant's arguments filed 17 AUGUST 2022 have been fully considered but they are not persuasive. On pages 7-8 of Applicant's remarks, Applicant argues (regarding at least claim 1) that the cited prior art combination of Wilson (US 2011/0142417), Huntington (US 2007/0219859), Leary (US 2011/0078002), Ozer (US 6,708,335), and Sparrell (US 2007/0136742) does not disclose all the currently amended claim limitations.  Specifically, Applicant argues that while Wilson discloses playback device can be remotely located from a server, amended claim 1 now recites an RSDVR which is by its nature remote from the viewer and also differs from a DVR integrated into a set top box.  Applicant asserts that Wilson does not disclose such amended limitations.  The Examiner respectfully disagrees.  While one interpretation of an RSDVR could be remote from a user/client, the currently amended claims do not specify what the RSDVR is remote from (i.e. such as a client location or a server/headend location).  Therefore, RSDVR is open for interpretation and the citations of Wilson can still read on an interpretation that the RSDVR is remote from a server location or remote from another device at a local location.  Regardless of that fact though, it is also noted that the previously cited prior art of Sparrell also discloses that the system can utilize DVRs with remote storage, i.e. RSDVR (see Sparrell; page 1, paragraph 14, and page 2, paragraph 26, and page 4, paragraph 41).  Therefore, such limitations are still disclosed by the prior art combination of references.  Applicant additionally argues that Sparrell does not disclose or contemplate that an RSDVR replaces the identified advertisement with the replacement advertisement received via the network in a copy of the previously-broadcast television program stored on the RSDVR.  Sparrell similarly does not disclose or contemplate rendering the previously-broadcast television program to a viewer from the copy of the previously-broadcast television program stored on the RSDVR and including the replacement advertisement.  The Examiner again respectfully disagrees.  Based on the amended claim language, it appears Applicant is arguing that Sparrell does not replace the advertisement in a copy of the previously-broadcast television program that is stored.  However, in Sparrell, the previously-broadcast television program is recorded/stored on the system (see Sparrell; page 1, paragraph 14, and page 4, paragraph 47, and page 5, paragraph 56).  When the replacement/playback operations occur in Sparrell, the system is utilizing the recorded/stored previously-broadcast television program.  This recorded/stored previously-broadcast television program at the device is in essence a copy of the originally broadcast television program, as multiple other devices/users can also have versions/copies of the previously-broadcast television program also recorded/stored.  Therefore, these, and all of Applicant's currently amended limitations are still disclosed by this prior art combination of references.  
It is noted that is Applicant intends to have certain claim limitations interpreted differently (i.e. remote being outside of a consumer location and copy being different from one already stored by the device), such clarification would be helpful.  
Any of Applicant's other remarks not specifically addressed above are considered moot in view of the Examiner's above reply and/or the grounds/citations used in the office action below.

Applicant is suggested to provide more detail as to what they believe constitutes the true invention of the application.  This could help distinguish over the prior art of record, alleviate misinterpretation issues, and serve to move prosecution forward on the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al., US 2011/0142417 in view of Huntington, US 2007/0219859 and further in view of Leary et al., US 2011/0078002, Ozer et al., US 6,708,335, and Sparrell, US 2007/0136742.

Regarding claim 1, Wilson discloses an automated process performed by a computer system having a processor, a data storage, and an interface to a network (systems including a processor, memory/database, and network interface; page 6, paragraph 44, and also with executable instructions; page 9, paragraphs 66-67), the automated process comprising: 
receiving, by the computer system via the network interface, an indication that a remote storage digital video recorder (RSDVR) has encountered an identified advertisement contained within a previously-broadcast television program that is stored by the remote storage digital video recorder, wherein the indication is received after broadcast of the previously-broadcast television program (sending advertisement trigger/identification information to server, i.e. after broadcast and recording; page 4, paragraph 35, and page 5, paragraph 38, and page 6, paragraph 48, and wherein with advertisement identifications; page 2, paragraph 18, and page 3, paragraph 29, and wherein for a recorded video stream, i.e. previous-broadcast program; page 2, paragraph 16, and Fig. 3, element 302, and page 4, paragraph 35, and wherein can be remote device, i.e. associated device, including DVR, which can be remotely located from other system elements; page 1, paragraphs 9 and 12, and page 6, paragraph 48, and Fig. 1, elements 102, 119, and 189); 
in response to the indication, the computer system recording the encounter with the identified advertisement in a database maintained in the data storage (recording/storing log; page 6, paragraphs 49-50, and wherein with storage that includes at least database; page 6, paragraph 44, and page 9, paragraph 67); 
determining, by the processor of the computer system, whether to replace the identified advertisement in the previously-broadcast television program stored on the RSDVR, and replacing the identified advertisement for the previously-broadcast television program by the RSDVR (server can select replacement advertising for the originally identified advertisement; page 4, paragraph 35, and page 5, paragraphs 38 and 41, and page 6, paragraph 48, and again can be remote from server/other device; page 1, paragraph 12, and page 6, paragraph 48, and Fig. 1, elements 102, 119, and 189); and 
transmitting to the RSDVR via the network interface an identifier of the replacement advertisement for the RSDVR to obtain the replacement advertisement, replace the identified advertisement, and to render the replacement advertisement received via the network in the previously-broadcast television program stored in the remotely-located playback device (device received replacement advertising stream along with identification information in order to playback replacement advertisement instead of other ads during playback; page 4, paragraph 35, and page 5, paragraphs 38 and 41, and page 6, paragraph 48, and again can be remote from server/other device; page 1, paragraph 12, and page 6, paragraph 48, and Fig. 1, elements 102, 119, and 189).
While Wilson does disclose the RSDVR (can be remote device, i.e. associated device, including DVR, which can be remotely located from other system elements; page 1, paragraphs 9 and 12, and page 6, paragraph 48, and Fig. 1, elements 102, 119, and 189), as well as the previously-broadcast television program (a recorded video stream, i.e. previous-broadcast program; page 2, paragraph 16, and Fig. 3, element 302, and page 4, paragraph 35), Wilson does not explicitly disclose an indication received prior to playback of an identified advertisement by a device, and wherein the indication comprises data received by the device via an electronic program guide that describes television programs receivable by the playback device; and 
determining whether to replace an advertisement, and selecting, by the processor of the computer system, a replacement advertisement, and transmitting to the device a uniform resource locator (URL) that uniquely identifies the replacement advertisement on a network, wherein the device requests and receives the replacement advertisement via the network using the URL prior to playback, and in response to receiving the URL, and wherein the device replaces the advertisement with the replacement advertisement in a copy of the program stored on the device and rendering the program to the viewer from the copy of the program stored on the device and including the replacement advertisement.
In a related art, Huntington does disclose determining, by the processor of the computer system (based on control/determinations performed at headend, server, etc.; page 4, paragraph 49), whether to replace an advertisement (determining if advertisement needs replaced; page 3, paragraph 40, and page 4, paragraph 49, and page 5, paragraphs 69-70), and selecting, by the processor of the computer, a replacement advertisement for the advertisement (system selects/sends replacement advertising if original advertisement has been viewed a number of times, i.e. which can correspond to at least one time; page 3, paragraph 40, and page 4, paragraph 49, and page 5, paragraphs 69-70).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the prior art of Wilson and Huntington by allowing determinations of replacement advertising to be made based on certain factors, in order to provide an improved system and method for controlling the frequency that a user views an advertisement (Huntington; page 2, paragraph 24).
Wilson in view of Huntington does not explicitly disclose an indication received prior to playback of an identified advertisement by a device, and wherein the indication comprises data received by the device via an electronic program guide that describes television programs receivable by the playback device; and 
transmitting to the device a uniform resource locator (URL) that uniquely identifies the replacement advertisement on a network, wherein the device requests and receives the replacement advertisement via the network using the URL prior to playback, and in response to receiving the URL, and wherein the device replaces the advertisement with the replacement advertisement in a copy of the program stored on the device and rendering the program to the viewer from the copy of the program stored on the device and including the replacement advertisement.
In a related art, Leary does disclose a program that is recorded by a device (recorded broadcast content; page 2, paragraphs 15, 25, and 28);
an indication received prior to playback of an identified advertisement by a device, and wherein the indication comprises data (sending indication information to server, i.e. ad catalog of identified advertisements, and wherein for an upcoming opportunity, i.e. before/prior to playback; page 3, paragraph 32, and wherein operations can be performed before/prior to playback; page 3, paragraph 30, and page 4, paragraph 44);
determining replacement of the identified advertisement (determining replacement advertisements; page 3, paragraph 33, and wherein can be performed in time for insertion in the opportunity of the recorded stream, i.e. before/prior to; page 3, paragraph 35, and again operations can be performed before/prior to playback; page 3, paragraph 30, and page 4, paragraph 44); and
transmitting to the device an address of the replacement advertisement on the network, wherein the playback device requests and receives the replacement advertisement via the network using the address prior to playback and in response to receiving the address (SDV manager can send instructions to STB controller, i.e. in response to receiving at the STB, wherein the instructions can include an IP address, i.e. on a network, where the controller can connect/request and receive the replacement advertisement for presentation; page 3, paragraphs 36-37, and page 4, paragraph 48, and again operations can be performed before/prior to playback; page 3, paragraph 30, and page 4, paragraph 44).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the prior art of Wilson, Huntington, and Leary by allowing processing and determinations about replacement advertisements to be performed on recordings before playback of the advertisements in the recordings, in order to provide an improved system and method for replacing stale or otherwise old advertisements that have been recorded along with content, with fresher or otherwise newer advertisements (Leary; page 1, paragraph 8).
Wilson in view of Huntington and Leary does not explicitly disclose data received by the device via an electronic program guide that describes television programs receivable by the playback device; and
a uniform resource locator (URL) that uniquely identifies a replacement advertisement on a network, and
wherein the device replaces the advertisement with the replacement advertisement in a copy of the program stored on the device and rendering the program to the viewer from the copy of the program stored on the device and including the replacement advertisement.
In a related art, Ozer does disclose indications via data received by the device via an electronic program guide that describes television programs receivable by the device (advertisement information can be included with EPG data, i.e. which identifies receivable programming, and is received by the playback system/device; col. 3, lines 7-16, and col. 8, lines 43-50, and col. 9, lines 3-12, and col. 11, lines 32-40).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the prior art of Wilson, Huntington, Leary, and Ozer by allowing various programming/advertisement information to be included with EPG data, in order to provide an improved system and method for tracking viewer behavior information of advertisements viewed on a home entertainment system (Ozer; col. 4, lines 35-37).
Wilson in view of Huntington, Leary, and Ozer does not explicitly disclose a uniform resource locator (URL) that uniquely identifies a replacement advertisement on a network, and
wherein the device replaces the advertisement with the replacement advertisement in a copy of the program stored on the device and rendering the program to the viewer from the copy of the program stored on the device and including the replacement advertisement.
In a related art, Sparrell does disclose a device can be a remote storage device (page 1, paragraph 14, and page 2, paragraph 26, and page 4, paragraph 41); 
providing to the device a uniform resource locator (URL) that uniquely identifies a replacement advertisement on a network (receiving information related to the replacement advertisements; page 3, paragraph 28, wherein via the use of URL information; page 2, paragraph 23, and page 5, paragraph 51, and wherein with unique identification; page 2, paragraph 21), 
the device requests and receives the replacement advertisement via the network using the URL prior to playback, and in response to receiving the URL (locating and retrieving, i.e. requesting and receiving, replacement advertisements with the URLs; page 2, paragraph 23, and page 5, paragraph 51, and again replacement advertisements for a recorded video stream, wherein the replacement happens prior to playback of the video stream; page 5, paragraph 56, and in response to receiving information about the advertisements, i.e. the URL information; page 3, paragraph 28), and
wherein the device replaces the advertisement with the replacement advertisement in a copy of the program stored on the device (replacement advertisements for a recorded video stream, i.e. copy, wherein the replacement happens prior to playback of the video stream; page 5, paragraph 56) and rendering the program to the viewer from the copy of the program stored on the device and including the replacement advertisement (playback of the recorded/stored program, i.e. copy, with the particular advertisements; page 4, paragraphs 39 and 43).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine the prior art of Wilson, Huntington, Leary, Ozer, and Sparrell by allowing advertisements to be updated in recorded content before presentation of the recorded content, in order to provide an improved system and method for replacing or updating television advertisements in recorded television video content (Sparrell; page 1, paragraph 2).

Regarding claim 2, Wilson in view of Huntington, Leary, Ozer, and Sparrell discloses the recording comprises associating the encounter with the identified advertisement with other advertisements encountered by the same RSDVR (Wilson; systems stores log of encountered advertisements, i.e. including other advertisement from the same device; page 3, paragraph 36, and page 5, paragraphs 39 and 41, and page 6, paragraphs 49-50, and wherein can be remote device, i.e. associated device, including DVR, which can be remotely located from other system elements; page 1, paragraphs 9 and 12, and page 6, paragraph 48, and Fig. 1, elements 102, 119, and 189, and Sparrell; device can be a remote storage device; page 1, paragraph 14, and page 2, paragraph 26, and page 4, paragraph 41).

Regarding claim 3, Wilson in view of Huntington, Leary, Ozer, and Sparrell discloses the determining comprises analyzing the database to determine whether the identified advertisement has been previously encountered by the same RSDVR (Wilson; recording/storing log; page 6, paragraphs 49-50, and wherein with storage that includes at least database; page 6, paragraph 44, and page 9, paragraph 67, and wherein can be remote device, i.e. associated device, including DVR, which can be remotely located from other system elements; page 1, paragraphs 9 and 12, and page 6, paragraph 48, and Fig. 1, elements 102, 119, and 189, and Huntington; analyzing stored data in order to determine if advertisement has been encountered a number of times, i.e. which can include at least one time; page 3, paragraph 40, and page 4, paragraph 49, and page 5, paragraphs 69-70, and Sparrell; device can be a remote storage device; page 1, paragraph 14, and page 2, paragraph 26, and page 4, paragraph 41).

Regarding claim 4, Wilson in view of Huntington, Leary, Ozer, and Sparrell discloses the determining comprises directing replacement of the identified advertisement if the identified advertisement has been previously encountered by the same RSDVR, and otherwise not directing replacement of the identified advertisement (Huntington; if particular receiver has encountered particular advertisement a certain number of times, i.e. which can include at least one time, system can replace advertisement, otherwise original advertisement is presented; page 3, paragraph 40, and page 4, paragraph 49, and page 5, paragraphs 69-70, and Fig. 5A, elements 508, 510, 512, and 514, and Fig. 5B, elements 508, 510, 512, and 514, and Wilson; can be remote device, i.e. associated device, including DVR, which can be remotely located from other system elements; page 1, paragraphs 9 and 12, and page 6, paragraph 48, and Fig. 1, elements 102, 119, and 189, and Sparrell; device can be a remote storage device; page 1, paragraph 14, and page 2, paragraph 26, and page 4, paragraph 41).

Regarding claim 6, Wilson in view of Huntington, Leary, Ozer, and Sparrell discloses the indication of the identified advertisement is received in response to an upcoming playback of the identified advertisement recorded by the RSDVR (Leary; operations on recorded content can be performed before/prior to an upcoming playback; page 3, paragraph 30, and page 4, paragraph 44, and Sparrell; prior to playback, i.e. upcoming opportunities; page 5, paragraph 56, and wherein device can be a remote storage device; page 1, paragraph 14, and page 2, paragraph 26, and page 4, paragraph 41, and Wilson; can be remote device, i.e. associated device, including DVR, which can be remotely located from other system elements; page 1, paragraphs 9 and 12, and page 6, paragraph 48, and Fig. 1, elements 102, 119, and 189).

Regarding claim 8, Wilson in view of Huntington, Leary, Ozer, and Sparrell discloses the previously-broadcast television program is recorded in a digital video recorder associated with the RSDVR (Wilson; a recorded video stream of a DVR, i.e. previously-broadcast television program; page 1, paragraphs 2 and 9, and page 4, paragraph 35, and wherein can be remote device, i.e. associated device, including DVR, which can be remotely located from other system elements; page 1, paragraphs 9 and 12, and page 6, paragraph 48, and Fig. 1, elements 102, 119, and 189, and Sparrell; device can be a remote storage device; page 1, paragraph 14, and page 2, paragraph 26, and page 4, paragraph 41).

Regarding claim 9, Wilson in view of Huntington, Leary, Ozer, and Sparrell discloses the identified advertisement relates to an event that occurred after the broadcast of the previously-broadcast television program but prior to playback of the previously-broadcast television program by the RSDVR (Wilson; advertisements that are not timely, i.e. occurred after the broadcast but are now out-of-date such as occurring prior to playback; page 2, paragraph 16, and can be remote device, i.e. associated device, including DVR, which can be remotely located from other system elements; page 1, paragraphs 9 and 12, and page 6, paragraph 48, and Fig. 1, elements 102, 119, and 189, and Sparrell; device can be a remote storage device; page 1, paragraph 14, and page 2, paragraph 26, and page 4, paragraph 41).

Regarding claim 10, Wilson in view of Huntington, Leary, Ozer, and Sparrell discloses the determining comprises analyzing the database to determine whether the identified advertisement has been previously presented for playback by the RSDVR, and wherein the selecting comprises selecting the replacement advertisement that not been previously encountered by the RSDVR (Wilson; recording/storing log; page 6, paragraphs 49-50, and wherein with storage that includes at least database; page 6, paragraph 44, and page 9, paragraph 67, and with new commercials, i.e. not seen/encountered by a viewer; page 1, paragraphs 10-11, and page 2, paragraph 15, and Huntington; analyzing stored data in order to determine if advertisement has been encountered a number of times, i.e. which can include at least one time, and replacing with new advertisements that have not been viewed a certain number of times, i.e. again including at least one time thereby not having been encountered by the playback device; page 3, paragraph 40, and page 4, paragraph 49, and page 5, paragraphs 69-70, and wherein can be remote device, i.e. associated device, including DVR, which can be remotely located from other system elements; page 1, paragraphs 9 and 12, and page 6, paragraph 48, and Fig. 1, elements 102, 119, and 189, and Sparrell; device can be a remote storage device; page 1, paragraph 14, and page 2, paragraph 26, and page 4, paragraph 41).

Claim 11, which discloses a process executed by a playback device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
receiving a broadcast of a television program by the playback device (Wilson; receiving video stream; page 4, paragraph 35, and wherein includes broadcast television; page 1, paragraph 2); 
storing a copy of the television program in an RSDVR associated with the playback device for subsequent playback of the television program (Wilson; storing in a DVR; page 4, paragraph 35, and wherein STB with associated DVR; page 1, paragraph 9, and wherein can be remote device, i.e. associated device, including DVR, which can be remotely located from other system elements; page 1, paragraphs 9 and 12, and page 6, paragraph 48, and Fig. 1, elements 102, 119, and 189, and Sparrell; device can be a remote storage device; page 1, paragraph 14, and page 2, paragraph 26, and page 4, paragraph 41);
recognizing, by the playback device, an identified advertisement in the copy of the television program based upon data associated with the television program (Wilson; advertisement trigger/identification information; page 4, paragraph 35, and page 5, paragraph 38, and page 6, paragraph 48, and wherein with advertisement identifications; page 2, paragraph 18, and page 3, paragraph 29, and Sparrell; recorded/stored program, i.e. copy; page 4, paragraphs 39 and 43); and
receiving, by the playback device, a uniform resource locator (URL) that uniquely identifies a replacement advertisement on the network, wherein the URL of the replacement advertisement is received via the network from the content management system, and requesting and receiving using the URL received from the content management system (Leary; SDV manager can send instructions to STB controller, wherein the instructions can include an IP address where the controller can connect/request and receive the replacement advertisement for presentation; page 3, paragraphs 36-37, and page 4, paragraph 48, and Sparrell; locating and retrieving, i.e. requesting and receiving, replacement advertisements with URLs; page 2, paragraph 23, and page 5, paragraph 51).

Regarding claim 13, Wilson in view of Huntington, Leary, Ozer, and Sparrell discloses the recognizing is performed by the playback device during playback of the copy of the television program from the digital video recorder (Leary; operations can be performed during playback; page 3, paragraph 30, and Sparrell; recorded/stored program, i.e. copy; page 4, paragraphs 39 and 43).

Regarding claim 14, Wilson in view of Huntington, Leary, Ozer, and Sparrell discloses the recognizing is performed on the copy of the television program prior to playback from the copy of the program by the playback device (Leary; operations on recorded content can be performed before/prior to playback; page 3, paragraph 30, and page 4, paragraph 44, and Sparrell; prior to playback; page 5, paragraph 56, and wherein recorded/stored program, i.e. copy; page 4, paragraphs 39 and 43).

Claim 15, which discloses a processing system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424